     Case 3:04-cr-00010-HDM-VPC Document 247 Filed 06/25/20 Page 1 of 1


 1

 2
                           UNITED STATES DISTRICT COURT
 3
                                 DISTRICT OF NEVADA
 4

 5    UNITED STATES OF AMERICA,                 Case No. 3:04-cr-00010-HDM-VPC
 6                             Plaintiff,
            v.                                  ORDER
 7
      JERMAINE MITCHELL,
 8
                               Defendant.
 9
10         On June 19, 2020, the defendant filed a notice of appeal of

11    the court’s amended judgment in this action. However, the time for

12    filing a notice of appeal expired on June 4, 2020. Federal Rule of

13    Appellate Procedure 4(b)(4) authorizes the court to extend the

14    period of time to file a notice of appeal upon a finding of good

15    cause or excusable neglect. Pursuant to the order of the Court of

16    Appeals for the Ninth Circuit, the defendant shall have until July

17    2, 2020, within which to file a motion for extension of time to

18    file a notice of appeal, setting forth a basis on which the court

19    might find good cause or excusable neglect for the failure to file

20    a timely notice of appeal.       The government shall have until July

21    7, 2020, to file any opposition to the defendant’s motion.

22         IT IS SO ORDERED.

23         DATED: This 25th day of June, 2020.
24

25                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
26

27

28


                                            1
